United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2137
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                     Roger Janis

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                             Submitted: April 9, 2018
                               Filed: July 10, 2018
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and LOKEN, Circuit Judges.
                             ____________

PER CURIAM.

      Roger Janis challenges the substantive reasonableness of his 60-month
sentence for involuntary manslaughter. We affirm the district court.1

      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
                                    I. Background
       After an evening of heavy alcohol consumption, Janis and a companion
attempted to move a non-working vehicle. Janis steered the disabled vehicle while
another driver used his vehicle to push Janis’s. As the vehicles moved down a street,
Janis suddenly turned into a residential driveway. His vehicle struck a five-year-old
boy who was playing in the driveway. Janis’s vehicle continued another 20 feet,
dragging the boy. Janis’s vehicle stopped when it collided with another vehicle
parked in the driveway. Sadly, the boy’s injuries proved fatal. At the time of the
accident, Janis’s blood alcohol concentration was 0.291.

       Janis pleaded guilty to involuntary manslaughter under 18 U.S.C. §§ 1153 and
1112. The district court sentenced him to 60 months’ imprisonment. This sentence
included a 14-month upward variance from the Guidelines range. Janis challenges
this resulting sentence as substantively unreasonable.2

                                    II. Discussion
      On appeal, Janis primarily argues that the district court failed to give due
weight to the Guidelines range. He further contends that the district court gave too
much weight to the negative aspects of the offense and insufficient weight to
mitigating factors. See 18 U.S.C. § 3553(a). These errors, he continues, resulted in a
substantively unreasonable sentence.

       We review the substantive reasonableness of a sentence for an abuse of the
district court’s discretion. United States v. Ballard, 872 F.3d 883, 885 (8th Cir. 2017)
(per curiam) (citing United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc)). “A district court abuses its discretion when it (1) fails to consider a relevant

      2
       Janis’s appeal waiver excluded his right to appeal any decision regarding the
substantive reasonableness of his sentence, in the event of an upward variance. Plea
Agreement at 7, United States v. Janis, No. 5:16-cr-50080-JLV (D.S.D. Aug. 29,
2016), ECF No. 21.

                                          -2-
factor that should have received significant weight; (2) gives significant weight to an
improper or irrelevant factor; or (3) considers only the appropriate factors but in
weighing those factors commits a clear error of judgment.” Id. (quoting United States
v. Jenkins, 758 F.3d 1046, 1050 (8th Cir. 2014)). An appellant challenging the
reasonableness of his sentence “must show more than the fact that the district court
disagreed with his view of what weight ought to be accorded certain sentencing
factors.” United States v. Townsend, 617 F.3d 991, 995 (8th Cir. 2010) (per curiam).

       Here, the district court explained the Guidelines to Janis on the record. It stated
that the range was advisory and informed Janis that the court was “not bound to
follow them; [it could] sentence below them, above them, or within them, but [that
it had] to, of course, consider them.” Sentencing Transcript at 4–5, United States v.
Janis, No. 5:16-cr-50080-JLV (D.S.D. May 12, 2017), ECF No. 48. The district court
properly calculated the range as 37 to 46 months’ imprisonment and identified the
eight-year statutory maximum. The court did express some skepticism and frustration
at the Guidelines for involuntary manslaughter cases—such as this one—because the
circumstances of such cases “are not easily compared.” Sentencing Transcript at 23.
Upon review, we are well satisfied that the court appropriately considered the
Guidelines, as it must. See 18 U.S.C. § 3553(a)(4).

       Janis did not object to the prepared presentence investigation report (PSR). It
showed that Janis had a serious criminal history. Janis had a prior felony conviction
for burning an infant’s mouth with a hair dryer in some misguided attempt to punish
her. Additionally, he had a past felony involving repeatedly sexually abusing a child
while intoxicated. The PSR also revealed Janis’s frequent alcohol consumption as
well as domestic violence with his fiancée—mainly when they were drinking. At
sentencing, Janis’s lawyer emphasized Janis’s remorse, childhood abuse, substance
abuse issues, supportive fiancée, and family needs. The district court certainly
discussed some of the relevant negative aspects bearing on its decision. It emphasized
that “three children now have been severely damaged or killed by” Janis, observed

                                           -3-
that Janis has not resolved his problem with alcohol, and noted that this crime was yet
another alcohol-related felony. Sentencing Transcript at 11–12. But the record is also
clear that the district court heard argument about and considered all of the mitigating
factors that Janis mentions on appeal.

      The district court thoroughly explained its sentencing decision, including
discussing several of the § 3553(a) factors as applied to Janis and providing its
rationale for the 14-month upward variance. See United States v. Boneshirt, 662 F.3d
509, 517 (8th Cir. 2011) (citing Gall v. United States, 552 U.S. 38, 51 (2007)). In this
appeal, Janis has, at most, shown that the district court disagreed with “his view of
what weight ought to be accorded certain sentencing factors.” Townsend, 617 F.3d
at 995. The district court did not abuse its discretion.

                                   III. Conclusion
      We affirm.

                        ______________________________




                                          -4-